          Case 1:19-cv-00308-TCW Document 18 Filed 03/13/19 Page 1 of 2



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                                BID PROTEST
___________________________________
                                    )
FMS INVESTMENT CORP., et al.,       )
                                    )
            Plaintiff,              )
                                    )   Nos. 19-308C, 18-331C, 19-372C
     v.                             )   (Consolidated)
                                    )
UNITED STATES,                      )   (Judge Thomas C. Wheeler)
                                    )
            Defendant.              )
                                    )
___________________________________ )

           DEFENDANT’S NOTICE OF FILING ADMINISTRATIVE RECORD

       Pursuant to Paragraph 21 of Appendix C of the Rules of the United States Court of

Federal Claims and the Court’s March 7, 2019 consolidation and scheduling order, defendant,

the United States, respectfully provides notice that it is filing, under seal, the administrative

record relevant to the Department of Education’s cancellation of Solicitation No. ED-FSA-16-R-

0009 for debt collection services in the above-captioned bid protest via the Court’s CM/ECF

system.

       The United States will also provide a paper copy of the administrative record to chambers

by March 15, 2019.
       Case 1:19-cv-00308-TCW Document 18 Filed 03/13/19 Page 2 of 2



                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General


                                              ROBERT E. KIRSCHMAN, JR.
                                              Director
OF COUNSEL:

TRACEY SASSER                                 s/ Patricia M. McCarthy
Assistant General Counsel                     PATRICIA M. McCARTHY
United States Department of Education         Assistant Director
Division of Business and Administrative Law

                                              s/ Alexis J. Echols
JANA MOSES                                    ALEXIS J. ECHOLS
DAVID R. PEHLKE                               Trial Attorney
Trial Attorneys                               United States Department of Justice
United States Department of Justice           Civil Division
Civil Division                                Commercial Litigation Branch
Commercial Litigation Branch                  P.O. Box 480
                                              Ben Franklin Station
                                              Washington, DC 20044
                                              Telephone: (202) 616-0463
                                              Facsimile: (202) 307-2503
                                              E-mail: alexis.j.echols@usdoj.gov

March 13, 2019                                Attorneys for Defendant
